Citation Nr: 0000734
Decision Date: 01/10/00	Archive Date: 03/02/00

DOCKET NO. 95-30 484               DATE JAN 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an increased rating for rheumatic heart disease.

2. Entitlement to service connection for a back disorder as
proximately due to or the result of service-connected disability
from rheumatic heart disease.

3. Entitlement to a total disability rating for compensation
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from April 1945 to December 1946.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a rating decision in which the regional office (RO)
denied entitlement to service connection for a back disorder
claimed as being secondary to service-connected disability from
rheumatic heart disease, denied entitlement to service connection
for a respiratory disorder, and denied an increased rating for
rheumatic heart disease. The veteran has also perfected an appeal
of the RO's March 1998 denial of entitlement to TDIU.

In his substantive appeal, the veteran claimed that he had
residuals of rheumatic fever, including inflamed joints involving
his knees, ankles, feet, wrists, and fingers. He asserted that such
disorders should be service connected. He also asserted that he
should be granted service connection for an esophageal disorder.
During his testimony before the undersigned, he again asserted that
he had an esophageal disorder, and withdrew his appeal from a the
RO's denied of service connection for a respiratory disorder. The
veteran also testified that he sustained an injury to his back
during his active military service. He implied that he is entitled
to direct service connection for a back disorder as a residual of
the claimed injury. During the hearing, the veteran's
representative asserted that the veteran filed a notice of
disagreement with a January 1950 rating decision which reduced from
30 to zero percent a rating for chronic muscular atrophy of the
legs and arms. The representative argued that an appeal of that
decision remains pending.

In January 1998, the Board granted an increased rating of 60
percent for rheumatic heart disease and remanded that issue to the
RO for consideration under revised

2 -

rating criteria. The Board also remanded the issue of service
connection for a back disorder, claimed as secondary to rheumatic
heart disease, as the veteran had submitted evidence directly to
the Board and did not waive RO review of such evidence. In its
January 1998 decision, the Board referred the matters of
entitlement to service connection for a back disorder as a residual
of a back injury in service, entitlement to service connection for
a gastrointestinal disorder, entitlement to service connection for
inflamed joints as residuals of rheumatic fever and entitlement to
restoration of a 30 percent rating for chronic muscular atrophy of
the legs and arms to the RO for appropriate action. These matters
have not been developed for appellate consideration, and are again
referred to the RO for appropriate action.

In the informal brief on appeal submitted on behalf of the
appellant in November 1999, the veteran's representative also
raised the issues of clear and unmistakable error in the rating
decision of July 1, 1947; clear and unmistakable error in the
rating decision of April 16, 1948, "including, as appropriate, CUE
in BVA decision dated October 26, 1948"; entitlement to an
effective date earlier than January 12, 1948 for a 30 percent
evaluation for chronic muscular atrophy, both legs and both arms,
weakness left arm and both legs, residuals of rheumatic fever; the
propriety o the reduction in the rating of the weakness and atrophy
from 30 percent to zero percent by the rating decision dated
January 13, 1953, including failure of the RO t(i act on a notice
of disagreement filed on March 23, 1950; entitlement to service
connection for left knee disability as noted in service or as
secondary to the rheumatic fever and/or rheumatic arthritis; and
entitlement to an increased evaluation for arthritis of both knees,
both hips, and both shoulders due to rheumatic fever, claimed as
previously rated as the aforementioned atrophy and weakness. None
of these matters have been considered by the RO or developed for
appellate consideration, and they are all referred to the RO for
appropriate action, except for the possible claim of clear and
unmistakable error in the Board's October 26, 1948 decision.
Concerning any allegation of clear and unmistakable error in a
decision of the Board, the attention of the veteran and his
representative is invited to the Board's rules of practice
concerning motions for revision of decisions on grounds of clear
and unmistakable error, 38 C.F.R. 20.1400 et seq. The Board

- 3 -

notes that no such motion has been filed with the Director of the
Board's Administrative Service. See 38 C.F.R. 20.1404(c) (1999).

FINDINGS OF FACT

1. In November 1999, prior to the promulgation of a decision in the
appeal, the Board received notification from the appellant, through
his authorized representative, that a withdrawal of the appeal of
the denial of an increased rating for rheumatic heart disease is
requested.

2. The record contains no medical evidence of a nexus between
current disability from a back disorder and the veteran's service-
connected disability from rheumatic heart disease.

3. The veteran has a master's degree in education.

4. The veteran worked from 1952 to 1992 as a career counselor, but
has not worked since June 1992.

5. The veteran has a combined service-connected disability rating
of 60 percent based on rheumatic heart disease, rated 60 percent
disabling; chronic muscular atrophy of the arms and legs, rated
zero percent; and, post-operative residuals of chronic tonsillitis,
rated zero percent.

6. The veteran's service-connected disabilities do not render him
unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the
appellant concerning the issue of an increased rating for rheumatic
heart disease have been met.

- 4 -

38 U.S.C.A. 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 20.202,
20.204(b), (c) (1999).

2. The claim of entitlement to service connection for a back
disorder as proximately due to or the result of service-connected
disability from rheumatic heart disease is not well grounded. 38
U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R. 3.303, 3.310 (1999).

3. The criteria for a total disability evaluation based on
individual unemployability due to service-connected disability are
not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.340,
3.341, 4.16 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Rheumatic Heart Disease

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. A Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 
20.202, 20.204(b) (1999). Withdrawal may be made by the appellant
or by his or her authorized representative, except that a
representative may not withdraw a Substantive Appeal filed by the
appellant personally without the express written consent of the
appellant. 38 C.F.R. 20.204(c) (1999). By a letter dated November
2, 1999, the appellant has withdrawn his appeal concerning
entitlement to an increased rating for rheumatic heart disease and,
hence, there remain no allegations of errors of fact or law for
appellate consideration. Accordingly, the Board does not have
jurisdiction to review the appeal of that issue and it is dismissed
without prejudice.

- 5 -

II. Secondary Service Connection for a Back Disorder

The veteran contends that he has disability from a back disorder
which is proximately due to or the result of his service-connected
disability from rheumatic heart disease.

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S. C.A. 101(16), 1110 (West 1991); 38 C.F.R. 3.303
(1999). Also, disability which is proximately due to or the result
of a service-connected disease or injury shall be service
connected. 38 C.F.R. 3.310 (1999).

The law provides that "a person who submits a claim for benefits
under a law administered by the Secretary shall have the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded." 38 U.S.C.A.
5107(a) (West 1991). A well-grounded claim is a plausible claim
which is meritorious on its own or is capable of substantiation.
See Murphy v. Derwinski, Vet. App. 78, 81 (1990). The three
elements of a well- grounded claim are: (1) evidence of a current
disability as provided by a medical diagnosis; (2) evidence of
incurrence or aggravation of a disease or injury in service as
provided by either lay or medical evidence, as the situation
dictates; and, (3) a nexus between the in-service disease or injury
and the current disability as provided- by competent medical
evidence. See Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1999).

Generally, competent medical evidence is required to meet each of
the three elements. However, for the second element, the kind of
evidence to make a claim well grounded depends upon the types of
issues presented by the claim. Grottveit v Derwinski, 5 Vet. App.
91, 92-93 (1993). For some factual issues, such as the occurrence
of an injury, competent lay evidence may be sufficient. However,
where the claim involves issues of medical fact, such as medical
causation or medical diagnosis, competent medical evidence is
required. Id. at 93.

- 6 -

For the reasons discussed below, the Board finds that the veteran's
claim of entitlement to service connection for a back disorder as
secondary to service- connected disability from rheumatic heart
disease is not well grounded. Although the RO did not specifically
state that it denied the veteran's claim of entitlement to service
connection for a back disorder on the basis that it was not well
grounded, the Board concludes that this error was not prejudicial
to the claimant. See Edenfield v. Brown, 8 Vet. App. 3 84 (1995)
(deciding that the remedy for the Board's deciding on the merits a
claim that is not well grounded should be affirmance, on the basis
of nonprejudicial error). While the RO denied service connection on
the merits, the Board concludes that denying the claim because the
claim is not well grounded is not prejudicial to the appellant, as
the appellant's arguments concerning the merits of the claim
included, at least by inference, the argument that sufficient
evidence to establish a well-grounded claim is of record.
Therefore, the Board finds that it is not necessary to remand the
matter for the issuance of a supplemental statement of the case
concerning whether or not the claim is well grounded. See Bernard
v. Brown, 4 Vet. App. 3 84, 3 94 (1993); VAOPGCPREC 16-92 (O.G.C.
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the
Department of Veterans Affairs (VA) is obliged under 38 U.S.C.A.
5103 (a) to advise the claimant of the evidence needed to complete
his application. Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).
In this case, the RO informed the appellant of the necessary
evidence in the claims form he completed, in its notice of rating
decision dated in August 1994, and in the statement of the case and
supplement statement of the case. The discussion below informs the
veteran of the types of evidence lacking, and which he should
submit for a well-grounded claim. Unlike the situation in
Robinette, in this case the veteran has not advised VA of the
existence of any particular evidence which, if obtained, would
render his claim well grounded.

Service medical records show that the veteran was treated for
migratory arthritis associated with rheumatic fever. He developed
pain in his back, both knees, and his left foot. The joint symptoms
reportedly responded well to sodium salicylate. A

7 -

final hospital summary indicated that upon returning from a
convalescent furlough, the veteran had no complaints. On physical
examination, his joints were normal.

During a VA examination in January 1948, the veteran's chief
complaint was of pain in his back. On examination, His posture was
erect and his gait was normal. All joints had full range of motion.
The examination was entirely negative for evidence of sacroiliac or
lumbosacral disorder. X-rays of the spine showed no evidence of
injury or other pathology to the bones of the lower dorsal, lumbar,
or sacroiliac articulations. An orthopedic examiner recorded a
diagnosis of no orthopedic disease found.

During a VA examination in December 1949, the veteran reported that
he had p in his back after standing a long time. However, the
examiner reported that there were no clinical findings consistent
with rheumatism, such as swelling, crepitus, atrophy, deformity,
limitation of motion, or ankylosis.

Notes of private medical treatment show that the veteran was
treated for lumbosacral strain in January 1961. He was treated for
sciatica in the low back in September 1969 and October 1971. In
June 1976 he underwent a partial hemilaminectomy on the right at
the level of the fifth lumbar and first sacral intervertebral space
(L5 - S1) with removal of herniated nucleus pulposus and bony spur
from the posterior surface of the L5 and the sacrum, and a
foraminotomy of the S1 nerve root. Notes of clinical treatment in
August 1992 indicate that the veteran reported that he had had
occasional sciatica since the disc surgery in 1976. The records of
private medical treatment contained in the claims folder contain no
indication that the veteran's current disability from a low back
disorder is related to his service-connected disability from
rheumatic heart disease.

The veteran testified before the undersigned member of the Board in
July 1997 that he continued to be bothered with back trouble at the
time of his separation from service. He stated that he received
treatment for complaints associated with his back immediately
following his separation from service. He acknowledged that he
sustained a back injury in an automobile accident in 1992. The
veteran attributed

- 8 -

his current disability from a low back disorder to an in-service
back injury rather than to other service-connected disability.

The veteran has current disability from a low back disorder. He
underwent surgery in April 1998 to relieve nerve compression in his
lumbosacral spine. The preoperative and post-operative diagnosis
was right S1 radiculopathy. During a May 1998 VA orthopedic
examination, his complaints of back pain, weakness, stiffness,
fatigability, and lack of endurance were diagnosed as degenerative
joint disease of the lumbosacral spine. X-rays showed mild
discogenic degenerative disease and posterior osteophytes at the
level of the fifth lumbar and first sacral vertebrae.

The Board has reviewed the entire record and finds that it contains
no medical evidence which satisfies the third element of the Caluza
analysis. There is no medical evidence of a nexus between the
current back disability claimed by the veteran and any disease or
injury incurred during his active military service. There is no
medical evidence which indicates that the claimed current
disability from a back disorder is proximately due to or the result
of disability from rheumatic heart disease. The veteran's own
assertions that his current disability from a low back disorder are
related to his service-connected disability from rheumatic heart
disease are afforded no probative weight in the absence of evidence
that he has the expertise to render opinions about the etiology of
his low back disorder. See Espiritu v. Derwinski, 2 Vet. App. 492
(1992). Under such circumstances, the Board concludes that the
claim of entitlement to service connection for a back disorder as
secondary to service-connected disability from rheumatic heart
disease is not well grounded.

III. TDIU

VA will grant a total rating for compensation purposes based on
unemployability when the evidence shows that the appellant is
precluded, by reason of his service- connected disabilities, from
obtaining and maintaining any form of gainful

- 9 -

employment consistent with his education and occupational
experience. 38 C.F.R.  3.340, 3.341, 4.16 (1999).

Under the applicable regulations, benefits based on individual
unemployability are granted only when it is established that the
service-connected disabilities are so severe, standing alone, as to
prevent the retaining of gainful employment. Under 38 C.F.R. 4.16,
if there is only one such disability, it must be rated at least 60
percent disabling to qualify for benefits based on individual
unemployability. If there are two or more such disabilities, there
shall be at least one disability ratable at 40 percent or more, and
sufficient additional disability to bring the combined rating to 70
percent or more.

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the United
States Court of Veterans Appeals (now the United States Court of
Appeals for Veterans Claims, hereinafter the Court) referred to
apparent conflicts in the regulations pertaining to individual
unemployability benefits. Specifically, the Court indicated there
was a need to discuss whether the standard delineated in the
controlling regulations was an "objective" one based on the average
industrial impairment or a "subjective" one based upon the
veteran's actual industrial impairment. The Board is bound in its
decisions by the regulations, the Secretary's instructions, and the
precedent opinion of the chief legal officer of VA. 38 U.S.C.A.
7104(c) (West 1991). In a pertinent precedent decision, the VA
General Counsel concluded that the controlling VA regulations
generally provide that veterans who, in light of their individual
circumstances, but without regard to age, are unable to secure and
follow a substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without
regard to whether an average person would be rendered unemployable
by the circumstances. Thus, the criteria include a subjective
standard. It was also determined that "unemployability" is
synonymous with inability to secure and follow a substantially
gainful occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed.
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-service
connected disabilities may not be considered in the determination
of whether a veteran is

10-

entitled to a total disability rating based upon individual
unemployability. For a veteran to prevail on a claim based on
unemployability, it is necessary that the record reflect some
factor which places the claimant in a different position than other
veterans with the same disability rating. The sole fact that a
claimant is unemployed or has difficulty obtaining employment is
not enough. A high rating in itself is a recognition that the
impairment makes it difficult to obtain and keep employment. The
question is whether the veteran is capable of performing the
physical and mental acts required by employment, not whether the
veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 3
61, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v.
Derwinski, 1 Vet. App. 83 (1991), indicated in essence, that the
unemployability question, that is, the ability or inability to
engage in substantial gainful activity, had to be looked at in a
practical manner, and that the thrust was whether a particular job
was realistically within the capabilities, both physical and
mental, of the appellant.

The veteran has service-connected disabilities which are rated as
follows: rheumatic heart disease, 60 percent; chronic muscular
atrophy of the arms and legs, rated zero percent; and, post-
operative residuals of chronic tonsillitis, rated zero percent. His
combined rating is 60 percent.

The veteran does not meet the percentage prerequisite provided in
38 C.F.R. 4.16(a) for consideration of entitlement to TDIU. He has
more than one service- connected disability, but his combined
rating is less than 70 percent. Nonetheless, he may be entitled to
TDIU based on an extraschedular considerations under 38 C.F.R.
4.16(b). The question to be addressed is whether there are unusual
circumstances, peculiar to this veteran, that prevent him from
having the usual amount of success to be expected in overcoming the
handicap of his disability.

During a VA heart examination in May 1998, the veteran gave a
history of angioplasty in 1997 and stent placement in 1998. His
complaints included shortness of breath, occasional chest pain,
irregular heartbeat, cough, and heartburn, On examination, he was
observed to walk with a limp because of pain in his back

- 11 - 

and right leg. The veteran's head and neck were normal. There were
no bruits. His chest was enlarged, with some rales and rhonchi. His
heart was minimally enlarged. There was a significant 3/5 systolic
murmur with irregular heart beats. Blood pressure was 170/78 with
pulse rate of 78. The extremities were normal, except stiff. 
According to the examiner, the veteran obviously could not function
except sitting at home. Even moving around his house could be
accomplished only with difficulty.

The Board finds no unusual circumstances peculiar to the veteran
which require the award of TDIU on an extraschedular basis. The
veteran's major service-connected disability from rheumatic heart
disease is manifested by physical limitations, predominantly
decreased exercise tolerance due to shortness of breath. However,
he is highly educated, has many years of work experience, and there
is no indication that his intellect is diminished. The record does
not contain any indication that the veteran is precluded from
performing activities required by with sedentary employment.

The Board also notes that the veteran has been employed since June
1992. However, lack of employment is not conclusive evidence of
unemployability. Rather, the focus must be on the veteran's ability
to perform tasks associated with employment. While the veteran has
significant functional disability, as recognized by the high rating
currently in effect for his rheumatic heart disease, his
service-connected disabilities do not appear to be totally
disabling. The veteran's assertions that his service connected
disability from rheumatic heart disease renders him 

unemployable are not supported by the medical evidence. Based on
the description of the impairment due to the service-connected
disorder as container in the medical reports, the Board finds that
the veteran's service-connected disability does not render him
unemployable. Rather, the examiner, in suggesting that the veteran
could not function except at home, appeared to focus on the
impairment due to the non-service-connected disabilities affecting
his movement. The record does not reflect any unusual circumstances
that place the veteran in a different position than other veterans
with the same disability rating. Accordingly, the Board concludes
that he is not entitled to a total rating for compensation based on
unemployability.

ORDER

The appeal of the RO's July 1994 denial of an increased rating for
rheumatic heart disease is dismissed.

Service connection is denied for a low back disorder claimed as
being secondary to service-connected rheumatic heart disease.

A total disability rating based on individual unemployability is
denied.

MARY GALLAGHER
Member, Board of Veterans' Appeals



- 13 - 027382763      000103    880586

DOCKET NO. 95-29 220               DATE JAN 03, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to an increased evaluation for chronic renal
failure, status-post kidney transplant, currently evaluated as 60
percent disabling.

2. Entitlement to service connection for diabetes mellitus as
secondary to the service-connected disability of chronic renal
failure.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant served on active duty from January 1971 to December
1971.

The appellant's claim of entitlement to an increased evaluation for
chronic renal failure was last before the Board of Veterans Appeals
(Board) in March 1999, following a May 1998 remand from the United
States Court of Appeals for Veterans Claims (formerly, the United
States Court of Veterans Appeals and hereafter "Court"). In its
action, the Court remanded the issue of entitlement to an increased
evaluation for chronic renal failure and the issue of entitlement
to restoration of a 100 percent disability evaluation for chronic
renal failure.

Upon its March 1999 review, the Board remanded the increased
disability evaluation claim and denied the appellant's claim for
restoration of a 100 percent disability evaluation for chronic
renal failure. The development and review having been undertaken as
was directed in the Board's March 1999 remand, the appellant's
increased evaluation claim has been returned to the Board and is
ready for appellate review. 1

By rating decision dated in July 1998, the appellant's claim of
entitlement to service connection for diabetes mellitus as
secondary to the service-connected chronic renal failure disability
was denied. The appellant filed a timely Notice of Disagreement as
to the denial, and following appropriate development, the claim was
forwarded to the Board for appellate review.

-----------------------------------------------------------------
1 The Board notes that through the submission of a written brief
presentation dated October 14, 1999, the appellant noted that one
of the issues before the Board was entitlement to restoration of
the 100 percent disability evaluation. However, as is noted above,
this issue is not before the Board because it was denied in March
1999. 

2 - 

In his August 1998 substantive appeal, the appellant expressed a
desire to present testimony before a Board hearing in Washington,
D.C. He reiterated this intention in correspondence received in May
1999. The record reflects that by correspondence dated July 2,
1999, the appellant was apprised that a hearing before a member of
the Board had been scheduled for September 13, 1999. He was further
advised that absent the receipt of a timely request for
postponement, his failure to appear would result in the claim being
processed as though his request for the scheduled hearing had been
withdrawn. The record reflects that the appellant did not report
for the scheduled hearing, and he did not timely request a
postponement. The Board will therefore proceed to review the issues
on appeal. See 38 C.F.R. 20.702(d) (1999).

FINDINGS OF FACT

1. The appellant is not required to undergo regular dialysis.

2. The appellant's disorder is characterized by lethargy, weakness,
and limitation of exertion resulting in generalized poor health.

3. Competent opinion has not been obtained suggesting a linkage
between diabetes mellitus and the appellant's service-connected
chronic renal failure.

CONCLUSIONS OF LAW

1. The disability picture resulting from chronic renal failure,
status-post kidney transplant, approximates the criteria for the
assignment of an 80 percent rating. 38 U.S.C.A. 1155, 5107(b); 38
C.F.R. 3.102, 4.3, 4.115a, 4.115b, Diagnostic Code 7531 (1999).

3 - 

2. The appellant's claim of entitlement to secondary service
connection for diabetes mellitus is not well grounded. 38 U.S.C.A.
5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that an increased rating is warranted for
his service- connected renal failure. He argues that he is on a
strict diet, and that he easily becomes tired. He also argues that
he has difficulty walking, weakness in his legs and arms, and
swelling of the ankles and legs. He reports that he experiences
pain when he urinates, and that he must urinate several times at
night. As to his claim of entitlement to service connection for
diabetes mellitus secondary to renal failure, the appellant argues
that diabetes mellitus was incurred as the result of medication
prescribed for his chronic renal failure.

By law, the Board's statement of reasons and bases for its findings
and conclusions on all material facts and law presented on the
record must be sufficient to enable the claimant to understand the
precise basis for the Board's decision, as well as to facilitate
review of the decision by courts of competent appellate
jurisdiction. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38
U.S.C.A. 7104(d)(1) (West 1991). With this requirement of law, and
in light of the appellant's contentions, the Board will review each
of the appellant's claims separately.

Entitlement to an increased evaluation for chronic renal failure,
status-post kidney transplant

Factual background

The record reflects that the appellant was hospitalized at the
Department of Veterans Affairs Medical Center (VAMC) in St. Louis,
Missouri from January to February 1989. A renal scan showed
evidence of chronic renal disease. The

- 4 -

diagnosis was chronic renal insufficiency. The appellant was
hospitalized in a private facility in April 1992. A kidney
transplant was performed.

The appellant underwent a VA urinary tract physical examination in
October 1992. He reported having stomach aches, periodic nausea and
constipation. He stated that his hands would sometimes become numb.
He reported that he was short of breath and that he was not able to
walk long distances. Laboratory tests showed that blood urea
nitrogen was 21 mg/dl, with a reference range from 10 mg/dl to 20
mg/dl, and creatinine was 1.7 mg/dl, with a reference range of 0.6
mg/dl to 1.4 mg/dl. A urinalysis showed a trace of protein, but was
negative for blood. There were no casts. The diagnosis was status
post renal transplant.

Additional laboratory studies in May 1993 disclosed that blood urea
nitrogen was 14 mg/dl and creatinine was 1.5 mg/dl.

A VA nephrologic examination was conducted in July 1994. The
appellant reported that he had discomfort over the right iliac
area. The appellant was not undergoing dialysis, but was taking
medication. The appellant was noted to have a "mild coating" on the
tongue. The results of blood tests from September 1993 to July 1994
were reported. Blood urea nitrogen ranged from 12 mg/dl to 19
mg/dl. Creatinine ranged from 1.1 mg/dl to 1.7 mg/dl. It was noted
that the most recent tests in May and July 1994 were 1. I mg/dl,
within normal limits. The impression following a renal ultrasound
was chronic renal disease, with two cysts in the left kidney. The
diagnosis was status post kidney transplant.

At a November 1995 hearing before a hearing officer at the RO, the
appellant testified in substance that since his kidney transplant,
he was placed on a strict diet. He stated that after the surgery,
he had lost weight, but that he was then "picking up too much
weight." He stated that he had difficulty walking and breathing and
that he "picked up an allergy" and that he had cramps. He stated
that both of his ankles' and legs would swell. He stated that the
swelling in his legs was mostly constant. The appellant added that
he experienced weakness and that he would sleep often.

- 5 - 

The appellant stated that he had pain in the side where he
underwent the transplant, when he twisted his trunk. He denied
having fevers or blood in his urine.

In an April 1997 VA treatment note, the appellant was found to be
without edema or tenderness. In June 1997, a physical examination
of systems was noted to be "unremarkable." In September 1997 and
March 1998, no edema was noted upon examination of the appellant's
extremities.

Analysis

The law provides that determinations as to increased disability are
made through the application of a schedule of ratings, which is
predicated upon the average impairment of earning capacity.
Separate diagnostic codes identify various disabilities. 38 U.S.C.
1155; 38 C.F.R. 3.321(a) and Part 4.

A claim for an increased rating is regarded as a new claim and is
subject to the well- groundedness requirement of 38 U.S.C.A.
5107(a) (West 1991). In order to present a well-grounded claim for
an increased rating of a service-connected disability, a veteran
need only submit his or her competent testimony that symptoms,
reasonably construed as related to the service-connected
disability, have increased in severity since the last evaluation.
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); see also
Jones v. Brown, 7 Vet. App. 134 (1994). The appellant has averred
that the symptoms of his service-connected disability have
increased. The Board thus concludes that the appellant has
presented a well- grounded claim for an increased rating for his
service-connected disorder.

The degree of impairment resulting from a disability involves a
factual determination of the current severity of the disability.
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also Solomon
v. Brown, 6 Vet. App. 396, 402 (1994). In resolving this factual
issue, the Board may only consider the specific factors as are
enumerated in the applicable rating criteria. See Massey v. Brown,
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App.
625, 628 (1992).

6 -

Under the "benefit-of-the-doubt" rule, where there exists "an
approximate balance of positive and negative evidence regarding the
merits of an issue material to the determination of the matter,"
the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.
App. 52, 59 (1993); 38 U.S.C. 5107(b); 38 C.F.R.  3.102, 4.3
(1999); see Grantham v. Brown, 8 Vet. App. 228, 235 (1995); Massey
v. Brown, 7 Vet. App. 204, 206-207 (1994).

Pursuant to 38 C.F.R. 4.115b., Diagnostic Code 7531, the residuals
of a kidney transplant are to be evaluated as 100 percent disabling
following transplant surgery, and thereafter as renal dysfunction
under 38 C.F.R. 4.115a. A 30 percent minimum evaluation is
mandated. See 38 C.F.R. 4.115b, Diagnostic Code 7531.

Currently evaluated as 60 percent disabling under 38 C.F.R. 4.115a,
the appellant's renal disorder is assessed as encompassing symptoms
contemplating constant albuminuria with some edema; or, definite
decrease in kidney function; or hypertension at least 40 percent
disabling under Diagnostic Code 7101.

In order for an 80 percent rating to be appropriately assigned, the
disability picture would need to approximate a showing of
persistent edema and albuminuria with blood urea nitrogen of from
40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor
health characterized by lethargy, weakness, anorexia, weight loss,
or limitation of exertion.

The Board notes that the diagnostic testing afforded to the
appellant throughout the pendency of this appeal does not reveal
that he has manifested blood urea nitrogen levels or creatinine
levels that are requisite to the assignment of an 80 percent
disability rating. However, the record demonstrates that the
appellant has consistently complained of generalized body weakness,
limitation of exertion, and has been noted to be somnolent on
repeated occasions when examined by VA medical professionals.

Apart from the disorder at issue, the record reflects that service
connection is in effect for coronary artery disease, evaluated as
I 00 percent disabling; peripheral

7 -

neuropathy of the left upper extremity, evaluated as 20 percent
disabling; and lumbosacral strain, evaluated as zero percent
disabling. In addition, evidence contained in the appellant's VA
claims folder reveals that he has a vision disorder, and that the
appellant has been diagnosed to have paranoid schizophrenia and a
character and behavior disorder.

The Board in this case has carefully weighed the evidence of record
and the appellant's contentions and testimony. Having done so, the
Board finds that a state of relative equipoise has been reached in
this case, and the benefit of the doubt rule will therefore be
applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown
v. Brown, 5 Vet. App. 413, 421 (1993).

It may be possible that the appellant's other service-connected and
non-service- connected disorders may contribute to the appellant's
overall lack of health within the criteria as are requisite for the
assignment of an 80 percent rating. However, it is now well-settled
that in its decisions, the Board may not rely upon its own
unsubstantiated medical opinion, and the Board is of the opinion
that further medical inquiry would not substantially add to this
inquiry. Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v.
Derwinski, 1 Vet. App. 171 (1991). The Board has therefore assumed
that all symptoms are due to the service connected renal failure
disorder.

Accordingly, applying the benefit of the doubt rule to this matter,
the Board assigns an 80 percent disability rating for the service-
connection renal dysfunction, based upon the Board's view that the
appellant's disorder is characterized by lethargy, weakness, and
limitation of exertion.

The assignment of a 100 percent is not warranted. In order for a
100 percent rating to be appropriately assigned, the disability
picture would need to approximate a showing of a requirement for
regular dialysis; or precluding more than sedentary activity from
one of the following: persistent edema and albuminuria; or, blood
urea nitrogen of more than 80 mg%; or, creatinine more than 8 mg%;
or, markedly decreased function of kidney or other organ systems,
especially cardiovascular.

- 8 - 

The evidence does not show that the appellant is required to
undergo regular dialysis, and the clinical testing criteria are
plainly not met. In this assessment, the Board may only consider
the factors as enumerated in the rating criteria discussed above.
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v.
Derwinski, 2 Vet. App. 625, 628 (1992).

In summary, for the reasons and bases discussed above, an 80
percent disability for chronic renal failure is assigned.

Entitlement to service connection for diabetes mellitus as
secondary to the service-connected disability of chronic renal
failure.

As to the appellant's claim of service connection for diabetes
mellitus, claimed as secondary to his service-connected chronic
renal failure, applicable law provides that service connection may
be granted on a secondary basis if a claimed disability is found to
be proximately due to or is the result of a service-connected
disability. 38 C.F.R. 3.310(a) (1999); see Harder v. Brown, 5 Vet.
App. 183, 187 (1993).

Factual background

The appellant's service medical records reveal no evidence of any
complaint, treatment, or diagnosis of diabetes mellitus. VA
examinations of July 1975, June 1977, March 1983, April 1985,
October 1987, October 1992 reflect no complaints, treatment, or
diagnosis of diabetes mellitus.

In January 1998, the appellant sought service connection for
diabetes, secondary to his service-connected chronic renal
disorder. The appellant reported that he had received al" of his
medical treatment at the VAMC in St. Louis, Missouri.

VA medical records were received reflecting that the appellant was
diagnosed to have diabetes mellitus in March 1997 and was
continuously treated for the disorder thereafter.

9 -

Analysis

A claim for secondary service connection is subject to the well-
groundedness requirement of 38 U.S.C.A. 5107(a). See Proscelle v.
Derwinski, 2 Vet. App. 629, 633 (1992).

Under 38 U.S.C. A. 5107(a), an applicant for benefits has the
"burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded."
Such a claim has been defined by the Court to be one which is
meritorious on its own or capable of substantiation. Such a claim
need not be conclusive but only possible" in order meet the burden
established in the statute. Kandik v. Brown, 9 Vet. App. 434, 439
(1996); See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992);
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the determinative issue involves either medical etiology or
diagnosis, competent medical evidence is necessary to fulfill the
well-grounded claim requirement. Where the determinative issue does
not require medical diagnosis or etiology, lay testimony by itself
may suffice to meet the statutory burden. Caluza v. Brown, 7 Vet.
App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93
(1993). The truthfulness of evidence is presumed in determining
whether a claim is well grounded. Meyer v. Brown, 9 Vet. App. 425,
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

A secondary service connection claim is well grounded only if there
is medical evidence to connect the asserted secondary condition to
the service-connected disability. Velez v. West, 11 Vet. App. 148,
158 (1998); see also Locher v. Brown, 9 Vet. App. 535, 538-39
(1996); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay
testimony that one condition was caused by a service-connected
condition was insufficient to well ground a claim).

- 10 -

Thus, in order to submit a well-grounded claim of entitlement to
secondary service connection, the law mandates that there must be
obtained competent medical evidence to support the plausibility of
a relationship between the appellant's service-connected disorder
and the disorder for which service connection is sought. See
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In this case, there has not been obtained a competent medical
opinion suggesting a nexus between the appellant's diabetes
mellitus and the service-connected renal failure, including
medication prescribed for the latter disorder. Although the
appellant argues that such a nexus exists, his theory regarding
this linkage is not sufficient to render his claim well grounded.
It is now well-established that the appellant, as a layperson, is
not qualified to render medical opinions regarding the etiology of
disorders and disabilities, and his opinion is entitled to no
weight. Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v.
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 Vet.
App. 492, 495 (1992).

The Board notes that the appellant has reported that "the doctors"
at the VAMC have informed him that the medication prescribed for
treatment of his chronic renal failure caused him to develop
diabetes mellitus. However, the Court has held that an appellant's
accounts of statements made to him by physicians cannot render the
claim well grounded. The connection between what a physician said
and the layman's account of what the physician purportedly said,
filtered as it was through a layman's sensibilities, is simply too
attenuated and inherently unreliable to constitute "medical"
evidence. Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

The Board observes that the Court has held that medical opinions
which are speculative, general or inconclusive in nature cannot
support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993);
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v.
Brown, 9 Vet. App. 521, 523 (1996). Moreover, such a generalized
report is not sufficient to render further inquiry warranted. 2 Cf.

---------------------------------------------------------------
 1 In a May 1997 note, M.L.H., a registered dietitian, noted that
the appellant had been prescribed Glucotrol and Prednisone. The
record reflects in this regard that the latter was prescribed for
the appellant's cardiovascular disorder. In her note, 

McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Carbino v.
Gober, 10 Vet. App. 507, 510 (1997); see generally Stuckey v. West,
No. 96-1373 (U.S. Vet. App. November 17, 1999)(observing in part
that when it is alleged that there is specific evidence in
existence that would manifestly well ground a claim, VA has a duty
to inform the claimant of the importance of obtaining this evidence
to "complete the application.") (Italics added).

In short, the appellant's claim is not well grounded, and it is
therefore denied.

Additional comments

Because the appellant's claim of entitlement to service connection
for diabetes mellitus secondary to service-connected renal failure
is not well grounded, VA is under no duty to further assist the
appellant in developing facts pertinent to that claim. 38 U.S.C.A.
5107(a). VA's obligation to assist depends upon the particular
facts of the case and the extent to which VA has advised the
appellant of the evidence necessary to be submitted with a VA
benefits claim. Robinette v. Brown, 8 Vet. App. 69, 78 (1995). The
Court has held that the obligation exists only in the limited
circumstances where the appellant has referenced other known and
existing evidence. Epps v. Brown, 9 Vet. App. 341, 344 (1996). In
this case, the VA is not on notice of any known and existing
evidence which would make the service connection claim plausible,
and thereby well-grounded.

--------------------------------------------------------------
the dietitian observed that "immunosuppressive medications
contribute to hyperglycemia and hyperlipidemia." The Board observes
that the appellant's contention is that service-connection is
warranted for diabetes mellitus, secondary to the service-connected
chronic renal failure. A claim of secondary service connection
based upon the cardiovascular disorder is not before the Board. 

- 12 -

ORDER

An 80 percent disability evaluation is assigned for chronic renal
failure, status post- kidney transplant.

A well-grounded claim not having been submitted, service connection
for diabetes mellitus secondary to chronic renal failure is denied.

Barry F. Bohan
Member, Board of Veterans' Appeals

13 -



